            Case 1:20-cv-00245 Document 1-2 Filed 05/21/20 Page 1 of 4




Keely E. Duke
ISB #6044; ked@dukescanlan.com
Aubrey D. Lyon
ISB #8380; adl@dukescanlan.com
DUKE SCANLAN & HALL, PLLC
1087 W. River Street, Suite 300
P.O. Box 7387
Boise, Idaho 83707
Telephone (208) 342-3310
Facsimile (208) 342-3299

Attorneys for Defendants


                             IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF IDAHO

LUIS A. PONS,
                                                            Case No. 1:20-CV-00245
                Plaintiff,

vs.
                                                            DECLARATION OF KEELY E.
STANLEY BLACK & DECKER, INC., a                             DUKE IN SUPPORT OF
Connecticut corporation; BLACK & DECKER (U.S.)              DEFENDANTS’ NOTICE OF
Inc., a Maryland corporation, doing business as             REMOVAL AND REMOVAL
PORTER-CABLE; and LOWE’S HOME CENTERS,                      ACTION UNDER 28 U.S.C. §
LLC, a North Carolina corporation,                          1441(b) (DIVERSITY)

                Defendants.

       I, Keely E. Duke, declare pursuant to 28 U.S.C. § 1746 as follows:

       1.       I am an attorney admitted to practice before all courts of the State of Idaho, I am

admitted to practice before this Court, and I am an attorney with the law firm of Duke Scanlan &

Hall, PLLC, attorneys for Defendants Stanley Black & Decker, Inc., Black & Decker (U.S.) Inc.,

and Lowe’s Home Centers, LLC. I make this Declaration based on my personal knowledge, in

support of Defendants’ removal of the case styled Luis A. Pons vs. Stanley Black & Decker, Inc.,

DECLARATION OF KEELY E. DUKE IN SUPPORT OF DEFENDANTS’ NOTICE OF
REMOVAL AND REMOVAL ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY) - 1
              Case 1:20-cv-00245 Document 1-2 Filed 05/21/20 Page 2 of 4




et al., filed in the District Court of the Seventh Judicial District of the State of Idaho, in and for

the County of Bonneville, Case No. CV10-20-1507 (“State Court Case”), to this Court. I would

and could competently testify to the matters stated in this Declaration if called as a witness.

        2.      A true and accurate copy of the Complaint filed in the State Court Case is

attached as Exhibit A.

        3.      Pursuant to Dist. Idaho Loc. Civ. R. 5.2(d) and 81.1, true and accurate copies of

the following documents from the State Court Case are attached hereto as Exhibit B: iCourt

docket history (dated May 21, 2020); Summons to Stanley Black & Decker, Inc.; Summons to

Black & Decker (U.S.) Inc.; Summons to Lowe’s Home Centers, LLC; Declaration of Service

for Black & Decker (U.S.) Inc.; Declaration of Service for Lowe’s Home Centers, LLC; Stanley

Black & Decker, Inc. and Black & Decker (U.S.) Inc.’s Answer; Notice of Service (dated March

31, 2020); Notice of Service (dated May 8, 2020); Notice of Service (dated May 15, 2020);

Lowe’s Home Center, LLC’s Answer; and a Notice of Hearing (dated May 18, 2020).

        4.      Lowe’s Home Centers, LLC is a North Carolina limited liability company.

        5.      Lowe’s Home Centers, LLC is a manager-managed limited liability company

with its only member being Lowe’s Companies, Inc. Lowe’s Companies, Inc. is a North

Carolina corporation, incorporated in North Carolina with its principal place of business in the

State of North Carolina. That is where its nerve center is, that is, where the corporation’s high-

level officers direct, control, and coordinate its activities.

        6.      Stanley Black & Decker, Inc. is a Connecticut corporation. Stanley Black &

Decker, Inc.’s principal place of business is in New Britain, Connecticut. That is where its nerve

center is, that is, where the corporation’s high-level officers direct, control, and coordinate its

activities.

DECLARATION OF KEELY E. DUKE IN SUPPORT OF DEFENDANTS’ NOTICE OF
REMOVAL AND REMOVAL ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY) - 2
            Case 1:20-cv-00245 Document 1-2 Filed 05/21/20 Page 3 of 4




       7.      Black & Decker (U.S.) Inc. is a Maryland corporation. Black & Decker (U.S.)

Inc.’s principal place of business is in Towson, Maryland. That is where its nerve center is, that

is, where the corporation’s high-level officers direct, control, and coordinate its activities.

       8.      A true and correct copy of Defendants Stanley Black & Decker, Inc. and Black &

Decker (U.S.) Inc.’s First Set of Interrogatories, Requests for Production of Documents, and

Requests for Admission to Plaintiff is attached hereto as Exhibit C.

       9.      A true and correct copy of Plaintiff’s Answer to Defendants Stanley Black &

Decker, Inc. and Black & Decker (U.S.) Inc.’s First Set of Requests for Admission to Plaintiff is

attached hereto as Exhibit D.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       DATED this 21st day of May, 2020.



                                               /s/ Keely E. Duke
                                                   Keely E. Duke




DECLARATION OF KEELY E. DUKE IN SUPPORT OF DEFENDANTS’ NOTICE OF
REMOVAL AND REMOVAL ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY) - 3
           Case 1:20-cv-00245 Document 1-2 Filed 05/21/20 Page 4 of 4




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 21st day of May, 2020, I electronically filed the
foregoing with the U.S. District Court. Notice will automatically be electronically mailed or
served via email to the following individuals who are registered with the U.S. District Court
CM/ECF System:

   Allen H. Browning                                      U.S. Mail, Postage Prepaid
   Steve Carpenter                                        Hand Delivered
   David L. Brown                                         Facsimile (208) 542-2711
   BROWING LAW                                            iCourt/Email
   1615 Grandview Drive                              pi.browning.law@gmail.com;
   Idaho Falls, ID 83402                             filings.allen.browning.law@gmail.com
   Attorneys for Plaintiff




                                          /s/ Keely E. Duke
                                          Keely E. Duke
                                          Aubrey D. Lyon




DECLARATION OF KEELY E. DUKE IN SUPPORT OF DEFENDANTS’ NOTICE OF
REMOVAL AND REMOVAL ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY) - 4
